Citation Nr: 1617593	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  06-27 231 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for joint disability, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to May 1992.  

These claims come to the Board of Veterans Appeals (Board) from a December 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  Subsequent jurisdiction over this claim has been transferred to the RO in Cleveland, Ohio.  

The Veteran testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was before the Board in September 2011 and April 2013.  Most recently, the entire claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268   (1998).


FINDINGS OF FACT

1.  The Veteran's complaints of muscle pain have been attributed to her currently service-connected chronic fatigue syndrome. 

2.  The Veteran's complaints of insomnia have been attributed to her currently service-connected chronic fatigue syndrome. 

3.  The Veteran's sleep apnea is not related to service.

4.  The Veteran's joint disability, to include rheumatoid arthritis, is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for muscle pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

2.  The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R.       §§ 3.102, 3.303, 3.304, 3.317 (2015).

3.  The criteria for service connection for a joint disability, to include rheumatoid arthritis, have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must consider all relevant evidence but need not discuss each individual evidentiary item).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Persian Gulf War Veteran's undiagnosed Illnesses

In addition to the means of granting direct service connection, service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness. 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Lastly, the Board observes the Veteran qualifies as a "Persian Gulf veteran."  The Veteran's DD Form 214 notes she received the Southwest Asia service medal.  See 38 C.F.R. § 3.317(e)(2).

The Veteran asserts entitlement to service connection for qualifying chronic disability manifested by symptoms of muscle pain and a sleep disorder.  However, the evidence of record shows that the Veteran is already service connected for chronic fatigue syndrome, which is a qualifying chronic disability, that is manifested by symptoms of fatigue, headaches, muscle pain, and sleep disturbances.  In September 2004, the Veteran underwent an examination for chronic fatigue syndrome.  The examiner noted that her symptoms of chronic fatigue syndrome included the following: persistent, relapsing and debilitating fatigue; unexplained general weakness; myalgias; prolonged post exercise fatigue; generalized headaches, migratory arthralgia; neuropsychological complaints such as depression or forgetfulness; sleep disturbances; and an abrupt onset of symptoms.  The June 2013 VA examiner explained that the Veteran had rheumatoid arthritis which was a systemic illness involving multiple joints with pain in the associated muscles.  The examiner further noted the Veteran had chronic fatigue syndrome which is a diagnosis based on criteria including muscle pains.  The examiner specifically found there was no other separate diagnosis related to the muscle pain at that time.  The examiner further explained that to the extent to which the Veteran had insomnia it was associated with the chronic fatigue syndrome for which she is already service connected.  The examiner also indicated there was a diagnosis of sleep apnea and noted no other sleep disorders.  

As such, since the Veteran is currently service connected for chronic fatigue syndrome with symptoms that include sleep disturbances, and muscle pain, granting service connection for separate disabilities due to muscle pain and a sleep disorder, to include under the presumptions for "undiagnosed illness" or "chronic multi-symptom illness" under 38 U.S.C.A. § 1117 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of the same symptoms under different diagnostic codes is to be avoided); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993) ("the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of her earning capacity.")  Separate compensable ratings may be assigned for multiple, associated disabilities, but only as long as the symptoms do not overlap.  See Murray v. Shinseki, 24 Vet. App. 420, 423 (2011).  When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Id. (quoting Esteban, 6 Vet. App. at 262).  In this case, to the extent to which the Veteran has muscle pain and insomnia, VA examiners have attributed these to the already service-connected chronic fatigue syndrome.  There are no other muscle symptoms that are unaccounted for and accordingly, service connection is not warranted. 

To the extent to which the Veteran has a diagnosis of sleep apnea, the Board concludes that the Veteran's symptomatology is fully accounted for by a clinical diagnosis other than medically unexplained chronic multi-system illness.  The examiner clearly explained the symptoms of sleep disorder are caused by obstructive sleep apnea, a disease with a clear and specific etiology.  Accordingly, service connection under 38 C.F.R. § 3.317 is not warranted.  Although the Veteran is ineligible for service connection under 38 C.F.R. § 3.317 , the Veteran may still establish service connection for her sleep apnea on a direct basis. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no basis to grant service connection on a direct basis.  Reviewing the service treatment records reflects that the Veteran reported frequent trouble sleeping on her March 1992 report of medical history.  Her separation examination noted no defects or diagnoses.    

More significantly, there is no evidence of a nexus linking the sleep apnea to the trouble sleeping reported in service.  The May 2013 VA examiner explained that the Veteran was diagnosed with obstructive sleep apnea in 2003 and therefore it was not caused by or related to active service.  Furthermore, it did not increase in service as it was diagnosed after service.  The examiner further noted that the condition had not increased in severity due to chronic fatigue, back strain or major depression.  In fact, it has improved with CPAP use.  Similarly, the October 2011 VA examination concluded the sleep apnea was less likely than not related to service.  

To the extent the Veteran attempts to provide the nexus, she is not competent to provide a relationship between the two.  The Veteran is a layperson, and has not shown that she has the knowledge or medical expertise or experience to provide such opinion as to the diagnosis or etiology of a sleep disorder as it would require knowledge of various diseases and interpretation of testing. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  This is particularly true in this case, where the Veteran has a separate diagnosis with related symptoms which complicates the question of the proper diagnosis and cause of the disorders.  

Given the above, service connection for muscle pain and a sleep disorder must be denied and the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Joint Disability 

The Veteran has asserted entitlement to a joint disability.  Specifically, she claims that she had a sudden onset of joint pain and joint swelling that began during her service in Southwest Asia during the Gulf War.  After a careful review of the evidence the Board finds that service connection for a joint disability is warranted.  

The Veteran has a current diagnosis for rheumatoid arthritis that was diagnosed in 2001.  Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service treatment notes from April 1991 discuss complaints of numbness and tingling in her feet.  In May 1992 another treatment note discusses pain and swelling in the feet, as well as pain on palpation.  A Report of Medical History that was completed and signed by the Veteran at separation in 1992, states that she did have pain or pressure in chest, and foot trouble.  

After service the Veteran's complaints of joint pain continued, even though she was not officially diagnosed with rheumatoid arthritis for many years after service.  However, the Veteran contends, and the Board finds that medical evidence supports her contention, that her joint pain and joint swelling have been continuous since service.  For instance, in March 1997, the Veteran complained to her private physician that she was experiencing all over body pain from her neck to legs.  A treatment note from November 1997 notes her ongoing complaints of spasms and pain in the lower extremities and back.  There is a treatment note from May 2000 noting the Veteran had continued complaints of diffuse arthralgias and that she was going to be tested for a rheumatoid factor.  Another treatment from June 2000 notes the Veteran's ongoing complaints of diffuse myalgias.  A VA treatment note from July 2002, suggest that her doctors were still attempting to determine what kind of arthritis the Veteran had, as there is an impression of unspecified arthritis, "RA vs. palindromic arthritis."  

In September 2004, the Veteran underwent a VA joint examination and the examiner determined that the Veteran did not have a separate joint disability, other than rheumatoid arthritis.  The examiner also noted that the Veteran did not have any symptoms of rheumatoid arthritis prior to her service in the Southwest Asia.  The examiner also noted that she has no family history of any inflammatory disorder; and, as such, concluded that this is a novel case that only arose after the Veteran served in the Persian Gulf.  

Although arthritis was not established during service, the Veteran has described chronic pain continuing from service until the present.  Further, VA and private treatment records corroborate her testimony of all over joint and body pain that has been continuous since service separation.  The examiner from her September 2004 VA joint examination related her rheumatoid arthritis to her service in the Gulf War.  

The Board finds that the lay testimony of the Veteran is competent and credible as to the continuity of symptomology of her currently diagnosed rheumatoid arthritis.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection is established for a joint disability, manifested as rheumatoid arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated June 2002, September 2011, and May 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).   
  
The Veteran was provided VA examinations in September 2004, October 2011, and May 2013, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Service connection for muscle pain, to include as due to an undiagnosed illness is denied.  

Service connection for a sleep disorder, to include as due to an undiagnosed illness is denied.  

Service connection for rheumatoid arthritis is granted.  




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


